Ochoa-OV v. St                                                      















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-190-CR

        OMAR VILLARREAL OCHOA,
                                                                                       Appellant
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the 180th District Court
Harris County, Texas
Trial Court # 587,464
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          Appellant pleaded guilty before the court to the offense of possession of marihuana and was
sentenced to 30 years in prison and a fine of $1.
          Appellant has filed a request in this court, personally signed and verified by him, and
approved by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision
of this court having been delivered prior to the receipt of appellant's request, his request to
withdraw his notice of appeal is granted, and the appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed August 26, 1992
Do not publish